                                          Case 4:19-cv-05206-JST Document 17 Filed 09/06/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CENTER FOR BIOLOGICAL                           Case No.19-cv-05206-JST
                                         DIVERSITY, et al.,
                                   8                   Plaintiffs,                       CLERK'S NOTICE SETTING CASE
                                   9                                                     MANAGEMENT CONFERENCE
                                                 v.
                                  10                                                     Re: Dkt. No. 15
                                         DAVID BERNHARDT, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          YOU ARE NOTIFIED THAT a Case Management Conference is set for January 14,

                                  14   2020 at 2:00 P.M. before the Honorable JON S. TIGAR. The Joint Case Management Conference

                                  15   Statement is due January 7, 2020 by 5:00 PM.

                                  16          Please report to Courtroom 6, 2nd Floor, Ronald V. Dellums Federal Building & United

                                  17   States Courthouse 1301 Clay Street Oakland, CA 94612.

                                  18   Dated: September 6, 2019

                                  19
                                                                                      Susan Y. Soong
                                  20                                                  Clerk, United States District Court
                                  21
                                                                                      By: ________________________
                                  22                                                  Mauriona Lee, Deputy Clerk to the
                                                                                      Honorable JON S. TIGAR
                                  23                                                  510-637-3547
                                  24

                                  25

                                  26
                                  27

                                  28
